In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 13-772V
                                    Filed: September 23, 2014

* * * * * * * * * * * * * * * *                           UNPUBLISHED
BARBARA CARROLL,                            *
                                            *             Special Master Hamilton-Fieldman
              Petitioner,                   *
                                            *             Joint Stipulation on Damages;
v.                                          *             Influenza (Flu) Vaccine; Shoulder
                                            *             Injury Related to Vaccine
SECRETARY OF HEALTH                         *             Administration (SIRVA).
AND HUMAN SERVICES,                         *
                                            *
              Respondent.                   *
* * * * * * * * * * * * * * * *
Ronald Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for Petitioner.
Jennifer Reynaud, United States Department of Justice, Washington, D.C., for Respondent.

                                            DECISION 1

        On October 4, 2013, Lisa Ann Hambleton (“Petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that she suffered from a shoulder injury related to vaccine administration
(SIRVA) as a result of an influenza (“flu”) vaccine administered to her on November 8, 2010.

       On September 23, 2014, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation.

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
        The parties agree that there is not a preponderance of the evidence demonstrating that
Petitioner’s SIRVA was due to a factor unrelated to her November 8, 2010 immunization.
Accordingly, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulate that Petitioner shall receive the following compensation:

       A lump sum of $127,086.00 in the form of a check payable to Petitioner. This
       amount represents compensation for all damages that would be available under 42 U.S.C.
       § 300aa-15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                             s/ Lisa Hamilton-Fieldman
                                             Lisa Hamilton-Fieldman
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2
Case 1:13-vv-00772-UNJ Document 20 Filed 09/23/14 Page 1 of 5
Case 1:13-vv-00772-UNJ Document 20 Filed 09/23/14 Page 2 of 5
Case 1:13-vv-00772-UNJ Document 20 Filed 09/23/14 Page 3 of 5
Case 1:13-vv-00772-UNJ Document 20 Filed 09/23/14 Page 4 of 5
Case 1:13-vv-00772-UNJ Document 20 Filed 09/23/14 Page 5 of 5